Citation Nr: 0005781	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  95-22 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a non service-connected disability pension.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty in the United States Navy 
from February 1970 to December 1971.

This appeal arose from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington which denied the veteran's claim of 
entitlement to a non service-connected disability pension. 


FINDING OF FACT

The veteran failed, without good cause, to report for VA 
examinations which were scheduled to evaluate the severity of 
his claimed disabilities for purposes of determining his 
entitlement to a non service-connected pension.


CONCLUSION OF LAW

The claim for permanent and total disability rating for 
pension purposes is denied as a matter of law.  38 C.F.R. § 
3.655 (1999); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will briefly review the 
law, VA regulations and other authority which may be relevant 
to this claim; describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Non service-connected pension

Non service-connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of 
war, which is not in dispute here, and who is permanently and 
totally disabled due to non service-connected disabilities 
that are not the result of his or her own willful misconduct. 
38 U.S.C.A. § 1521 (West 1991); see also Dilles v. Brown, 5 
Vet. App. 88, 89-90 (1993) and cases cited therein. If a 
veteran's combined disability is less than 100 percent, he or 
she must be unemployable by reason of disability.  38 C.F.R. 
§§ 3.321, 3.340, 3.342 and Part 4 (1999); see also Brown 
(Clem) v. Derwinski, 2 Vet. App. 444, 446 (1992).

Disability evaluations are determined by the application of 
the VA schedule of ratings which is based on average 
impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 3.321(a), Part 4 (1999).  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment. 
38 C.F.R. § 4.10.

The Court has provided an analytical framework for 
application in pension cases. See Talley v. Derwinski, 2 Vet. 
App. 282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); and Brown v. Derwinski, 2 Vet. App. 444 (1992).  The 
holdings in these cases are to the combined effect that the 
Department of Veterans Affairs (VA) has a duty to insure: 
that an appropriate rating for each disability of record is 
assigned using the approach mandated by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); that the "average person" 
and "unemployability" tests are both applied; and that if the 
benefit may not be awarded under the "average person" or 
"unemployability tests, a determination must then be made 
whether there is entitlement to non service-connected 
disability pension on an extraschedular basis.

The average person (or objective) test is rooted in 38 
U.S.C.A. § 1502(a)(1) and 38 C.F.R. § 4.15 and mandates that 
total disability will be found to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation, provided that the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.

The unemployability (or subjective) test arises from 38 
U.S.C.A. § 1521(a) (West 1991) and 38 C.F.R. §§ 3.321(b)(2), 
4.17 and mandates that where it is shown that the appellant's 
disabilities meet the percentage requirements of 38 C.F.R. § 
4.16, and it is shown that they are permanent in nature, a 
determination should be made whether such disabilities render 
him or her incapable of substantially gainful employment. If 
so, the veteran again meets the requirements of the law for 
the benefit at issue.

Finally, if the veteran does not meet either the "average 
person" or the "unemployability" tests, a determination is 
required as to whether the veteran should be granted 
entitlement to non service-connected disability pension on an 
extraschedular basis, pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(2), on the basis that he or she is unemployable by 
virtue of age, occupational background or other related 
factors.

Failure to report for VA examination

VA regulations provide that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 as 
appropriate.  When a claimant fails to report for an 
examination scheduled in conjunction with an original pension 
claim, the claim shall be denied.  38 C.F.R. § 3.655.

Factual Background

There are no medical records previous to the veteran's May 
1994 claim for VA benefits (VA Form 21-526).  In the form, he 
alluded to post-traumatic stress disorder, exposure to Agent 
Orange and "heart problems".

A VA Social and Industrial Survey as completed in June 1994.  
The veteran reported that after leaving service he had worked 
for brief periods of time at a number of jobs, including as a 
service station attendant, taxi driver and logger.  At the 
time of the interview, the veteran reported that he was very 
tired "having worked through the night at Denny's Restaurant 
as a dishwasher."

A VA general medical examination was competed in June 1994.  
He complained of fatigue and chest pains.  With the exception 
of "borderline cardiomegaly and sinus bradycardia", 
physical examination was negative.

In the August 1994 rating decision which forms the basis of 
this appeal, the RO denied the veteran's claim for a non 
service-connected pension based on the evidence which showed 
that he was employed and that he had an essentially negative 
physical examination in June 1994.

In his April 1995 substantive appeal (VA Form 9), the veteran 
requested a hearing at the RO.  The veteran failed to report 
for the hearing, which was scheduled to be conducted in July 
1995.

In November 1996, the RO received medical records pertaining 
to the veteran from Dr. W.  These records indicated four 
visits from January 1995 to October 1996.  The veteran 
complained of various problems, including dizziness, 
difficulty sleeping, headaches being easily tired, eating 
poorly and having an "enlarged heart".  In April 1995, the 
veteran stated that he had no job.  Laboratory studies in 
January 1995 were normal with the exception of high 
cholesterol.  

Subsequently, the RO attempted to locate the veteran and 
schedule him for a general VA medical examination for pension 
purposes, to include a psychiatric examination, in order to 
determine the severity of his claimed disabilities and their 
impact on his employability.  The veteran failed to report 
for examination in November 1998.

In August 1999, the RO issued a Supplemental Statement of the 
Case which continued to deny the veteran's claim for a non 
service-connected pension.

Analysis

The record on appeal indicates that the veteran has not 
contacted the RO since 1995.  He failed to report for 
scheduled physical and psychiatric examinations which were 
necessary to an informed adjudication of his claim.  

38 C.F.R. § 3.655 (1999) addresses the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that when a claimant fails to report 
for a scheduled medical examination without good cause, his 
or her claim for pension benefits shall be denied without 
review of the evidence of record. See 38 C.F.R. § 3.655 
(1999).  Therefore, as no good cause has been offered for the 
veteran's failure to report for the scheduled VA examination, 
the veteran's claim for a non service connected pension must 
be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

The Board notes the Court's decision in Hyson v. Brown, 5 
Vet. App. 262, 265 (1993), which stated that, "[i]n the 
normal course of events, it is the burden of the veteran to 
keep the VA apprised of his whereabouts.  If he does not do 
so, there is no burden on the part of the VA to turn up 
heaven and earth to find him."  In any event, there is no 
evidence of record which indicates that the veteran did not 
receive notice of the scheduled VA examinations.

For the reasons and bases stated above, the veteran's claim 
of entitlement to a non service-connected pension is denied.


ORDER

Entitlement to a non service-connected pension is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

